******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  LANE v. COMMISSIONER OF ENVIRONMENTAL PROTECTION—
                      CONCURRENCE

    ZARELLA, J., with whom McDONALD, J., joins, con-
curring. I agree with the majority’s general conclusions
in this case. I respectfully disagree, however, with the
majority’s reliance on Blumberg Associates Worldwide,
Inc. v. Brown & Brown of Connecticut, Inc., 311 Conn.
123, 84 A.3d 840 (2014), for the proposition that the
‘‘[r]eview of an unpreserved claim may be appropriate
. . . when the minimal requirements for review are met
and . . . the party who raised the unpreserved claim
cannot prevail.’’ (Citation omitted; emphasis omitted;
footnote omitted.) Id., 157–58; see footnotes 16 and 20
of the majority opinion. Although the majority correctly
cites and applies this principle, I believe in retrospect
that reviewing an unpreserved claim on which a party
cannot prevail makes no sense because an inability to
prevail leaves the party raising the claim in exactly the
same position he would have been had the claim been
deemed unreviewable. In addition, reviewing an unpre-
served claim on which a party cannot prevail consumes
valuable judicial resources that could be better utilized
to review properly preserved claims. Accordingly, both
logic and this court’s well established interest in foster-
ing judicial economy suggest that the unpreserved claim
in the present case should not be reviewed.